UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6424



DWIGHT WILLIAM ANTY,

                                             Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; HENRY DARGAN
MCMASTER,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-03-1540-8-25BI)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight William Anty, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwight William Anty seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and denying relief on his petition under 28 U.S.C. § 2254

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

January 22, 2004.   The notice of appeal was filed on February 26,

2004.*   Because Anty failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny his

motion for a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -